department of the treasury tax_exempt_and_government_entities_division number release date internal_revenue_service te_ge eo examinations commerce street dallas tx date date uil person to contact identification_number contact telephone number in reply refer to ein certified mail- return receipt requested dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_50l c of the code is hereby revoked effective september 20xx our adverse determination was made for the following reasons you have not demonstrated that you are operated exclusively for charitable educational or other exempt purposes within the meaning of sec_501 you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to keep adequate books_and_records as required by sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under section of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the st day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling tel or write taxpayer_advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_61 c of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours margaret von lienen director eo examinations enclosure publication t' department of the treasury jiflnternal revenue service irs tax exempt and government entitles division ll commerce street mc4980 dal dallas texas date taxdayer identification_number fonn tax_year a ended penson to contact number contact numbens manaaer'a name number manager's contact number phone number rnponu due_date certified mail- return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_50l c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you nt -cd to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- section and return it to the contact person at the address listed above unless you have already provided us a signed form_60 we'll issue a final revocation letter determining that you aren't an organization described in sec_501 c after we issue the tina i revocation letter we' ii announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above a ' well as for subsequent tax years what you need to do if you disagree with tbe proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading ofthis jetter you also may tile a protest with the letter rev gatalog number 34809f irs appeals ollice by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals otlice is independent of the exempt_organizations division and resolves most disputes infonnally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tin-exempt slalu and page six of the enclosed publication the e tamination process publication also includes infbnnation on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that ve refer this matter for technical_advice as explained in publication please contact the individual identified on the first page ofthis letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the el empt organizations rulings and agreements ollice no further irs administrative appeal will be available to you contactirtg the taxpayer_advocate office is a taxpayer right you have the right to contact the oflice of the taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the f rmal appeals process the taxpayer_advocate can't reverse a legally correct_tax detcnnination or extend the time you have tlxed by jaw to lile a petition in a united_states court they can however see that a tax matter that hasn't been resolved through nonnal channels gets prompt and proper handling you may call toll-fl ec and ask lor taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to onta t you zr barbara l farris - acting director eo examinations thank you l 1r your cooperation enclosures rcporll f examination form_6018 publication publication letter rev catalog number 34809f form 886a i name oftaxpayer department of the treasury- internal rcycnue scn icc explanation of items schedule no or exhibit year period ended december 20xx issue whether continues to qualify for exemption as an organization described within the sec_501 due to organization inactivity and ceasing activities since september 20xx fact the organization was incorporated under the laws of the state of on july 20xx the organization was formed as a radio station broadcasting religious programs for the spanish language speakers' in a determination_letter dated august 20xx it was determined to be exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code according to its articles of formation which was filed in the office of the secretary of state of on july 20xx the purposes of the organization are as follows the corporation is formed exclusively for charitable religious educational or scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code during the initial contact by phone on april 20xx with the president of the organization stated that the organization was inactive since september 20xx and his tax preparer filed a post card for 20xx stating that the organization was inactive and there is no intention to continue and that's due to shortage of funds fiscal address now and the address on the return is my brother's house address i'm residing in the state of is now but the tax preparer should have the information needed and i will contact her in regard to this matter in regard to the assets said since the organization is a radio station office i have given away the furniture and the office equipment's so there were no assets left the organization filed the form for the years 20xx and 20xx ending in december only no other form filed with the internal_revenue_service now the organization documents were on a computer and i don't know where it went on to say that the organization has no the originally filed form_990 for the year 20xx ending in december which is the year under exam shows the following income contributions dollar_figure form 886-a rev department of the treasury- internal_revenue_service page -1- form 886a i n arne of taxpayer department of the treasury - internal revenue sen ice explanation of items schedule no or exhibit year period ended december 20xx expenses salaries other expenses total expenses net_loss total assets dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure no filing of post card for 20xx12 has been found or made by the organization the organization has filed the form for the years 20xx12 and 20xx12 only law sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 sec_1 c -l a l of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws the secretary may also prescribe by forms or regulations the requirement of every organization to keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual form 886-a rev department of the treasury- internal_revenue_service page -2- form 886a i n arne oft axpayer department of the treasury- internal reyenuc service explanation of items schedule no or exhibit year period ended december xx information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status t reas reg sec_1 e states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal_revenue_service officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the irs held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status the organization has failed to show us that they meet the operational_test for a sec_501 organization for the year under examination in order to meet the operational_test they must show that they engage primarily in activities which accomplish one or more of such exempt purposes specified in section sec_501 the organization has failed to provide records as is required in code sec_6033 and regulation sec_1_6033-1 they failed to provide any organizational or financial information that we requested during the examination without the organization's records we cannot verify that they are operating according to their exempt_purpose our position is that the organization then is not operating for exempt purposes they have provided nothing to the contrary this situation is similar to the case in revrul_59_95 in that case tax-exempt status was revoked for failure to establish that it was observing the required conditions for exempt status namely providing financial statements the organization has also failed to provide records and should likewise have their exempt status revoked clearly they have not been performing exempt_purpose activities since september 20xx which is required for a sec_501 organization to keep their tax-exempt status accordingly we are proposing revocation because they do not operate for exempt purposes as a result of the information we have we determined that the organization is not operating for exempt purposes as a sec_501 organization accordingly since the organization failed to form 886-a rev department of the treasury- internal_revenue_service page -3- form 886a name oftaxpayer department of the treasury- internal reycnue serrice ex lanation of items schedule no or exhibit year period ended december 20xx operate primarily for exempt purposes and inactive since september xx we are proposing revocation of their tax-exempt status effective january 20xx taxpayer's position the taxpayer declared that the organization has no operational or financial activities government's position the government position is that the organization has been inactive for several years now and that there have been no operations or financial activities conducted since september 20xx in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax the exemption under sec_501 failed to meet the organizational and operational requirements for continued conclusion the organization ended activities and ceased to operate since september 20xx thus failing to meet the organizational operational and reporting requirements per sec_1_501_c_3_-1 which provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 and including sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 by the organization ceasing all activities it has effectively failed to comply with the applicable code and regulations as a result we have determined that the organization is not operating for exempt purposes as a sec_501 organization accordingly the organization's exempt status is revoked effective september 20xx contributions to the internal_revenue_code form 886-a rev organization are no longer deductible under sec_170 of the department of the treasury- internal_revenue_service page -4- form 886a i n arne oft axpayer department of the treasury- internal rcycnuc service explanation of items schedule no or exhibit year period ended december 20xx fonn 886-a rev department of the treasury- internal_revenue_service page -5-
